DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 10 are objected to because it is not immediately clear that the tan δ values and storage modulus are for the rubber composition or to the rubber component.  From the specification, it is clear that these properties are for the rubber composition.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sakurai (WO 2016/084370).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2016/084370 is in Japanese, in the discussion below, the US equivalent .  
Regarding 35 U.S.C. 102(a)(1), Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding 35 U.S.C. 102(a)(2), the applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Comparative Example 2 of Table 1 is a rubber composition comprising 100 parts by weight (pbw) of rubber component including 60 mass % polybutadiene, 5 pbw carbon black, 50 pbw silica, and 15 pbw C9 resin, wherein the composition exhibits tan δ at 0°C of 0.424, tan δ at 30°C of 0.205, and tan δ at 60°C of 0.163.  The E’ at 0°C is 10.29 MPa.  The difference between tan δ at 30°C and tan δ at 60°C is 0.042, and the difference between tan δ at 0°C and tan δ at 30°C is 0.219.  A comparative example can be used in anticipation rejections.  Sakurai discloses that the rubber composition is for use in a tire tread and is made by kneading in a two-step process with first mixing step at 150-165° (col. 20, lines 31-40).

Claims 1-3, 7, 9, 10, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandstrom (US 5,901,766).
Sandstrom discloses a rubber composition for a pneumatic tire tread (abstract) and exemplifies a composition (Tables I and II, Example 6) comprising 100 parts by weight (pbw) of a rubber component including 70 wt % polybutadiene, 7.5 pbw coumarone-indene resin and 7.5 phenol/acetylene resin (i.e., claimed thermoplastic resin), and 7 pbw carbon black (i.e., claimed filler).  The composition exhibits tan δ at 0°C of 0.162 and tan δ at 60°C of 0.160.  Because the difference between tan δ at 0° and tan δ at 60°C is 0.002, the difference between tan δ at 30° and tan δ at 60°C is inherently less than 0.002.

Claim Rejections - 35 USC § 102/103
Claims 4, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sandstrom (US 5,901,766).
The discussion with respect to Sandstrom in paragraph 4 above is incorporated here by reference.
Example 6 exhibits E’ dynamic storage modulus at 0°C of 35.4 MPa which is greater than claimed 20 MPa or less, however, Sandstrom does not specify the amount of dynamic strain.  Without Sandstrom stating the dynamic strain, it is not clear that Sandstrom teaches away from claimed storage modulus.
Because Sandstrom meets the tan δ requirements and the composition requirements of the claims, it is the examiner’s position that the example does meet the claimed storage modulus.  It is nherent that Sandstrom’s compositions exhibit claimed storage modulus since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
.
	
Claim Rejections - 35 USC § 103
Claims 5, 6, 8, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 5,901,766).
The discussion with respect to Sandstrom in paragraph 4 above is incorporated here by reference.
With respect to claims 5, 12, and 18, while the examples of Sandstrom do not include silica, it teaches that silica can be added in an amount of 10-250 phr (col. 4, lines 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art to add silica within claimed range.  
With respect to claims 6, 13, and 19, while the example of Sandstrom include 70 phr carbon black, Sandstrom also discloses that carbon black can be used in an amount of 0-200 phr (col. 5, lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art to add carbon black within the claimed range.  Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
With respect to claims 8, 15, Sandstrom discloses that the rubber composition is prepared in at least two stage, including a non-productive mixing step without curatives and a productive mixing step with curatives and vulcanizing agents.  The non-productive mixing step is carried out between 130-180°C (col. 6, lines 10-36).
.
		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-11 of U.S. Patent No. 10,738,179 in view of Maesaka (US 8,499,805). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘179 claims a rubber composition for tire tread comprising 100 phr rubber component, 5-40 phr thermoplastic resin, and a filler including at least 70 mass % silica—wherein the rubber composition has tan δ at 0°C of not greater than 0.5, a difference between tan δ at 30°C and tan δ at 60°C is not 
The difference between the claims of US ‘179 and the instant claims is the requirement that the rubber component contains 55 mass % or more of a polybutadiene rubber.
Maesaka discloses a rubber composition for a tire tread comprising natural rubber and/or polybutadiene (abstract) and teaches that preferred rubbers include blends of the two rubbers where either polybutadiene or natural rubber is more than 50 phr (col. 5, lines 45-58).
Given that the claims of US ‘179 are drawn to a rubber composition for tire tread and further given that Maesaka discloses that blends of natural rubber and polybutadiene with either one more than 50 phr is suitable for rubber compositions for tire treads, it would have been obvious to one of ordinary skill in the art to utilize a blend with at least 55 mass % polybutadiene and still have a composition with about the same dynamic properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn